DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 6, 7, 9-13, 15-18, and 20-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1):
a second sublayer comprising a GST material that comprises at least 30 at% Ge and that is doped with a dopant comprising N, Si, Sc, Ga, C, or any combination thereof; and a third sublayer disposed between the first and second sublayers and comprising a GST material that comprises at least 30 at% Ge and that is doped with a dopant comprising N, Si, Sc, Ga, C, or any combination thereof.

The prior art does not appear to disclose (as recited in claim 13):
a second sublayer comprising a GST material that comprises at least 30 at% Ge and that is doped with a dopant comprising N, Si, Sc, Ga, C, or any combination thereof, wherein the first sublayer directly contacts the top electrode, and a Ge content of the first sublayer is less than a Ge content of the second sublayer, such that a Ge content of the phase-change layer differs by from about 10 at% to about 30 at%, in a thickness direction extending from the top electrode to the bottom electrode.

The prior art does not appear to disclose (as recited in claim 18):
forming a first sublayer comprising a chalcogenide germanium (Ge)-antimony (At)- tellurium (Te) (GST) material that comprises at least 30 at% Ge and that is doped with a dopant comprising N, Si, Sc, Ga, C, or any combination thereof, on the bottom electrode; and forming a second sublayer comprising a GST material that comprises at least 30 at% Ge and that is doped with a dopant comprising N, Si, Sc, Ga, C, or any combination thereof, on the first sublayer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 01/14/2022